FILED: ERIE COUNTY CLERK 05/21/2020 01:45 PM                                                                                                                                            INDEX NO. 804575/2020
NYSCEF DOC. NO. 1 Case 1:21-cv-00350-JLS Document 1-3 Filed 03/05/21 Page 1 of 6NYSCEF: 05/21/2020
                                                                      RECEIVED




                                    DELIVER                        THESE                PAPERS                   TO YOUR                     AUTOMOBILE
                             LIABILITY                       INSURANCE                           CARRIER                     IMMEDIATELY.                                   YOUR
                   FAILURE                     TO        DO SO MAY                        RESULT                   IN        THE        LOSS                  OF COVERAGE.




          STATE          OF         NEW YORK
          SUPREME                   COURT                :   COUNTY            OF         ERIE




          KELLY         A.      CEGIELSKI

          9 BUTLER

          LANCASTER,                       NEW           YORK          14086



                                                                      Plaintiff,                                                                      SUMMONS
                                         vs.
                                                                                                                                                      Index          No.
          TARGET               CORPORATION
          1000        NICOLLET                   MALL
          MINNEAPOLIS,                          MN       55403


          TARGET               CORPORATION
          4920        TRANSIT                  ROAD
          DEPEW,               NEW             YORK          14043
                                                                      Defendants.


          *****************************************************



          TOTHEABOVENAMEDDEFENDANTS:


                                         YOU         ARE           HEREBY                 SUMMONED                       and        required              to     serve           upon              plaintiff's
          attorneys            an   answer               to the      complaint                in this    action         within        twenty            (20)     days           after        the      service
          of   this    summons,                   exclusive           of     the        day     of    service,          or   within          thirty      (30)        days         after        service             is
          complete             if this         summons              is not         personally            delivered             to     you      within          the     State            of   New          York.
          In   case       of     your          failure        to    answer,             judgment            will        be    taken          against            you        by      default             for       the
          relief      demanded                  in the        complaint.


                                                             The     basis         of    the     venue           designated                 is Plaintiff's             residence:



                                                                      9 BUTLER,                      LANCASTER,                     NEW         YORK




                                                                                                      1 of 6
FILED: ERIE COUNTY CLERK 05/21/2020 01:45 PM                                                                       INDEX NO. 804575/2020
NYSCEF DOC. NO. 1 Case 1:21-cv-00350-JLS Document 1-3 Filed 03/05/21 Page 2 of 6NYSCEF: 05/21/2020
                                                                      RECEIVED




          DATED:      Hamburg,         New    York
                      March      20,   2020




                                                              Yours,      etc.,


                                                              JAS              C.     LUNA




                                                     By:
                                                               ason                       na,   Esq.
                                                                         eys        for     Plaintiff
                                                              4535     Southwestern                     Blvd.,   Suite   804B

                                                              Hamburg,               New        York     14075

                                                              (716)    648-6666




                                                     2 of 6
FILED: ERIE COUNTY CLERK 05/21/2020 01:45 PM                                                                                                                                          INDEX NO. 804575/2020
NYSCEF DOC. NO. 1 Case 1:21-cv-00350-JLS Document 1-3 Filed 03/05/21 Page 3 of 6NYSCEF: 05/21/2020
                                                                      RECEIVED




             STATE                OF        NEW          YORK
             SUPREME                COURT            : COUNTY                               OF      ERIE
             *****************************************************

             KELLY            A CEGIELSKI


                                                                               Plaintiff,                                                               COMPLAINT
                                              vs.
                                                                                                                                                        Index             No.


             TARGET                CORPORATION
             TARGET                CORPORATION




                                                                               Defendants.


             *****************************************************

             Plaintiff,           above-named                         by     her      attorneys              JASON            C.    LUNA,            PLLC,         for     her


             complaint                 against            defendants,                   above-named,                   allege           upon     information                    and    belief:


             1.              At    all      times         herein            relevant,            Plaintiff       has     been           a resident            of    the     County          of


             Erie      and        State          of      New        York.


             2.              At    all      times         herein            relevant,            defendant,             TARGET                 CORPORATION                            was


             and      is authorized                      to    conduct             business             in the        State        of    New     York         and         did     in fact


             conduct              business                in the       State          of     New       York.


             3.              At    all      times         herein            relevant,            defendants              have           been     a domestic                 corporation



             duly         authorized                to    do     business                  in the     State      of    New         York        and      has        conducted


             business              in the           State        of    New         York.


             4.              At    all      times         herein            relevant,            defendants              have           been     a foreign               corporation



             duly         authorized                to    do     business                  in the     State      of    New         York        and      has        conducted


             business              in the           State        of    New         York.


             5.              On        or    about            May      5,     2017,          the     defendants               committed               a tortuous                act    within


            the     State          of       New          York.




                                                                                                      3 of 6
FILED: ERIE COUNTY CLERK 05/21/2020 01:45 PM                                                                                                                                                                            INDEX NO. 804575/2020
NYSCEF DOC. NO. 1 Case 1:21-cv-00350-JLS Document 1-3 Filed 03/05/21 Page 4 of 6NYSCEF: 05/21/2020
                                                                      RECEIVED




             6.            On        or      about             May        5, 2017,                   defendants                          was         the         lessees                 in        possession                       of


             real      property              located              at     4920              Transit                 Road,            located                in the            Village                of     Depew,



             County            of    Erie,          State          of    New           York              (hereinafter                      referred                 to       as     "Target").


             7.            That           prior       to       and       as      of        May           5,        2017,           defendants                      were             responsible                         for         the



             operation,               maintenance                         and          upkeep                      of    said           premises                  including                   floors,          aisles                and


             walkways                of    the       property                  commonly                        known                Target                Corporation                         located              at        4920


             Transit           Road,            within           the      Village               of       Depew,                    Town             of     Cheektowaga,                                   County               of



             Erie,      State         of        New         York         and          was            obligated                     to     maintain                 said           premises                    in a


             reasonable                   safe        condition                  and         to         keep             said       premises                     free        from             defect          or


             dangerous                 condition.


             8.            On        or     about              May        5,     2017,               plaintiff,                 Kelly          A.     Cegielski                   was              lawfully             upon              the


             premises               commonly                     known             as        Target                     Corporation                      located              at        4920             Transit              Road


             and       located             within          the         Village             of      Depew,                   Town            of       Cheektowaga,                                  County               of     Erie,


             State        of    New          York.


             9.            On        or     about              May        5,     2017              plaintiff               Kelly          A.        Cegielski                was              caused               to        slip        on


             a hazard               and/or           object             in an          aisle/walkway                               of     Target               Corporation                          at     4920          Transit



             Road,         located               within          the       Village                 of     Depew,                   Town             of     Cheektowaga,                                  County                of



             Erie,      State         of        New        York          and          sustained                          injury.


             10.           That           the       plaintiff           was           at     all        times             using           due            care.


             11.           That           said        incident             described                          in        paragraph                   9 was              due         to     the            ñeg!!gence



             and       carelessness                       of     the      defendants                           herein.


             12.           Upon             information                   and          belief,                the         negligence                      of     the      defendants,                         their



             agents,           servants,                 employees                         and/or              representatives                                 consisted                      of    failing         to




                                                                                                                           2

                                                                                                                   4 of 6
FILED: ERIE COUNTY CLERK 05/21/2020 01:45 PM                                                                                                                                                                 INDEX NO. 804575/2020
NYSCEF DOC. NO. 1 Case 1:21-cv-00350-JLS Document 1-3 Filed 03/05/21 Page 5 of 6NYSCEF: 05/21/2020
                                                                      RECEIVED




             properly              and     adequately                       maintain                 the        premises;               causing                     and        allowing            a


             dangerous                   and         defective               cõñditicñ                 to      exist;         causing             and           allowing                  hazardous                  and



             slippery           conditions                  to     exist;           and         failing         to       provide          a safe                place           for       persons             to     walk


             on     said        premises;                failing            to     warn            plaintiff            and      others              of      the      dangerous                    and



             slippery           condition;                  and         were          otherwise                   careless              and          negligent.


             13.             That        by      reason             of      the       premise,                  plaintiff            KELLY                A.    CEGlELSKI                        suffered


             certain          severe,            permanent                        and        painful             injuries,            internal                 as    well           as      external,              by


             reason           of    which             she        will      be       compe!!ed                   to       expend              large             sums            of    money             for


             medical            bills;         and       that       the          plaintiff           has        been          and       will         be        incapacitated                      from



             performing                  her     usual            duties            for      a long             period           of   time,            all      to    her           damage              against


             the     defendants                  pursuant                   to     CPLR              3017,           in an           amount                which               exceeds             the



             monetary               jurisdictional                       limits       of     all      lower          Courts            in the             State           of        New       York.


                                                                   defendants'
             14.             Defendants                     or                                       agents,              employees                       and/or               servants            had        notice


             of    the     aforementioned                               defective               and         dangerous                   condition.



             WHEREFORE,                              plaintiff           demands                    judgment                  against            defendants,                             in an    amount


             which           exceeds             the        monetary                    jurisdictional                      limits      of     all        lower           Courts              in the         State         of



             New         York       together                with          damages                   for        economic                and           non-economic                             losses,          and


             plaintiff          demands                 such            other,          further             and          different            relief           as     the           Court        may         deem


            just       and      proper,              together               with          the       costs          and         disburseinents                             of    this        action.




                                                                                                                     3

                                                                                                               5 of 6
FILED: ERIE COUNTY CLERK 05/21/2020 01:45 PM                                                                            INDEX NO. 804575/2020
NYSCEF DOC. NO. 1 Case 1:21-cv-00350-JLS Document 1-3 Filed 03/05/21 Page 6 of 6NYSCEF: 05/21/2020
                                                                      RECEIVED




             DATED:      Hamburg,         New    York
                         March      20,   2020



                                                          Yours,          etc.,


                                                          JAS               C.    LUNA,            PLLC




                                                          J          ON     C.    LU           ,    S       .
                                                                35    S                estem        Blvd,       Suite   804B

                                                                          rg,     New     York          14075

                                                              716)    648-6666




                                                          4

                                                        6 of 6
